Detailed Action
1.	Claims 1-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
3.	Claims 1,7,9 and 14 have been amended. 

Response to Argument
4.	Applicants’ response to the last Office Action filed on 03/18/2022 has been entered and made of record. 
5.	 Based on the Applicant’s amendment and argument the rejection under 35 U.S.C 112 b is expressly withdrawn. 
6. 	 Regarding  claims interpretation under 5 U.S.C 112 (f), no argument is presented by the Applicant, thus, the interpretation is maintained 

7.	Applicants’ arguments filed on 06/10 /2022 with respect to claims 1,7,9 and 14 have been fully considered, and persuasive. Thus, the based on the applicants’ amendment and argument the rejection of claims 1,7,9 and 14 are expressly withdrawn. However, after further search and consideration a new reference V. Jindal (hereafter Jindal)  that teaches the added limitation is found. 

8. Specifically  the claims have been amended by adding the following limitation  “wherein the training data from a specific subject is used to determine the subject specific model and the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts.” The Applicants substantially argue that applied prior arts do not teach the calms as amended. However, the applied prior art Yu teaches “wherein the training data from a specific subject is used to determine the subject specific model” as follows:
  As shown in Fig.1 the machine learning  model receives PPG wave signal  and ECG wave signal, wherein the PPG wave signal  and ECG wave signal are trained using the machine learning  model. The subject- specific model   corresponds to the adaptive deep learning approach for PPG-based identification model. The corresponds is derived based on the specification, wherein the specification  disclosed “a subject-specific model relating the PPG signal of the subject to the heart rate of the subject ”, see for example [0010] of PGPUB.  
	However  Yu  fails to teach  “the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts”

9 .   Regarding the limitation “the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts”  Jindal teaches   this limitation as follows:
an adaptive deep learning approach for PPG-based identification model used  to build personalized models for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments (see Abstract, Section I 2nd  par. and section IV). Jindal  further teaches  change in heart rate necessitates to create an adaptive model for identification of individuals into different groups and subsequently build personalized models to calculate individual health metrics (see section I 2nd par.). Jindal still  further teaches a model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal (section B and Fig.2) .
 	Thus, based on the above discussion the limitation “wherein the training data from a specific subject is used to determine the subject- specific model and the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts” corresponds to  the adaptive deep learning approach for PPG-based identification model used  to build personalized models for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments, wherein the model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal. The subject- specific model   corresponds to the adaptive deep learning approach for PPG-based identification model. As discuss above the  corresponds is derived based on the specification, wherein the specification  disclosed “a subject-specific model relating the PPG signal of the subject to the heart rate of the subject.” 

10.	Regarding the dependent claims, no additional argument other than the argument discusses above presented . Examiner address all the Applicant argument as clearly as possible.

Claim Interpretation
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”  in claim 14 and those dependent therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the communication is corresponded to element 506 shown in Fig. 5 and described in [0153] of the published application which represents wired or wireless communication hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-4, 6-8,,11-14, 17-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Chenggang Yu et al. (hereafter Yu)“A Method for Automatic Identification of Reliable Heart Rates Calculated from ECG and PPG Waveforms”, published on May / Jun 2006, in view of  Jindal et al. (hereafter Jindal), “An Adaptive Deep Learning Approach for PPG-Based Identification”, IEEE, published 2016. 

Regarding claim 1, Yu teaches  A method of generating a model for heart rate estimation from a photoplethysmography, PPG, signal of a subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from electrocardiogram (ECG) waveforms and photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising: 
receiving subject-specific training data for machine learning (Figs. 1and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives PPG wave signal  and ECG wave signal, wherein the PPG wave signal  and ECG wave signal are trained using the machine learning  model), said training data comprising a PPG signal from the subject ( as discuss above the wave form signals include photoplethysmogram (PPG) waveforms) and a heart rate indicating signal from the subject ( as discussed above the wave form signals also include electrocardiogram (ECG) waveforms), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
using associated pairs of a heart rate and a complete dataset of a time-series of a PPG signal over a time period as input to support vector machine  (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and ECG waveforms and classify the heart rate as good wave forms or bad waveforms); and 
determining, through the support vector machine network, a subject-specific model relating the PPG signal of the subject to the heart rate of the subject (as discuss above the machine learning model classify  the  heart rate as good waveforms or bad wave forms based on the trained PPG and EEG waveforms.  The subject-specific model corresponds to SVM model. ).
wherein the training data from a specific subject is used to determine the subject specific model  (discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal wherein  the machine learning model determine heart rate derived from ECG  with PPG wave form ).
However, it is noted that Yu does not specifically teaches  “deep neural network (DNN) and the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts” ; although Yu teach equivalent to DNN which is Support Vector Machine learning (SVM) model to train both ECG and PPG signals of the heart rate. Both DNN and SVM are Machine learning model, but the difference is DNN design to train large set of data.  
On the other hand  Jindal  teaches deep neural network (DNN and  the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts ( Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2, an adaptive deep learning (DNN) approach for PPG-based identification model used  to build personalized models for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments, wherein the  model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN taught by Jindal. The suggestion/motivation for doing so would have been to allow user of Yu  to extract noise reduced segments and features from the PPG signal, and  also to train  large set of data,  since one of the advantages using DNN over  SVM is  processing a large set of data. 
Regarding claim 2, Yu teaches associating the determined subject-specific model with the specific subject (Fig. 1 the machine learning wave form classification model utilized to generate a training data by relating the PPG signal obtained from the patient heart rate)

Regarding claim 3, Jindal further teaches the DNN comprises a stack of neural network layers (As shown in the figure2, the DNN structure includes a stuck of five neural network layers). It would have been further obvious to incorporate the DNN as embodied in Tison for the same reasons presented with respect to parent claim 1.

Regarding claim 4, Jindal further teaches the stack of neural network layers comprises one or more convolutional neural network, CNN, layers, which perform automatic feature extraction of the complete dataset of the time-series of the PPG signal (Deep Belief Networks (DBN) are a class of Deep Neural Networks (DNN) with unsupervised pre-trained stacked Restricted Boltzmann, wherein it is known that the DBN layers then act as feature detectors.[1] After this learning step, a DBN can be further trained with supervision to perform classification. Thus CNN corresponds to DNN). It would have been further obvious to incorporate the DNN as embodied in Jindal for the same reasons presented with respect to parent claim 1.

Regarding claim 6, Yu teaches the received subject-specific training data comprises a set of PPG signals including PPG signals acquired in relation to different activities of the subject (page  39,  left col. 1st right col. 1st par., the method include acute monitoring of patients in intensive care, home care, and ad hoc monitoring to continuously assess the health status of personnel. Thus, PPG signals that describe the heart rate are derived from different type of heart activate  based on the statues of the patient.  For example the heart rate signal associated to intensive care patient is different from that of the home care patients).

Regarding claim 7, Yu teaches  A method for heart rate estimation from a photoplethysmography, PPG, signal of a subject (Abstract, method that automatically estimates the reliability of reference heart rates (HRr) derived from electrocardiogram (ECG) waveforms and photoplethysmogram (PPG) waveforms recorded by vital-signs monitors), said method comprising:  
acquiring subject-specific training data for machine learning (Figs. 1and 4, page 310 left col. 4th par.  For example as shown in Fig.1 the machine learning  model receives  two wave signals (PPG waveforms signal  and ECG wave signal), wherein the PPG waveforms signal  and ECG wave signal are trained using the machine learning  model), said training data comprising a PPG signal from the subject and a heart rate indicating signal from the subject (as discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
transferring the subject-specific training data to a machine learning process (Fig.1 illustrates photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal are send to  the machine learning model) ; 
receiving a subject-specific machine-learned model from the machine learning process (as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model), wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject (Figs. 1 and 5, Fig.1 also illustrate the photoplethysmogram (PPG) waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals); 
acquiring a PPG signal for heart rate estimation from the subject (Fig.1, in addition to  the machine learning model  the independent computation of heart rate from the waveforms is performed by an adaptive peak identiﬁcation technique (ADAPIT), which is designed to ﬁlter out motion-induced noise); and 
determining a heart rate of the subject based on the acquired PPG signal for heart rate estimation and the subject-specific model (Fig.1, page 310 left col. last paragraph, as shown in Fig.1 ADAPIT independently compute HRs (HRc) from both ECG and PPG waveform).
wherein the training data from a specific subject is used to determine the subject specific model  (discussed above the two waveforms signals to be trained using the machine leaning model are PPG wave signal  and ECG wave signal wherein  the machine learning model determine heart rate derived from ECG  with PPG wave form). 
However, it is noted that Yu does not specifically teaches  “the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts”

On the other hand  Jindal  teaches the subject-specific model is used to relate the PPG signal of the specific subject to the heart rate of the specific subject with less effect of subject- specific artifacts (Fig.2, Abstract, Section I 2nd  par. and section IV, section B and Fig.2, an adaptive deep learning approach for PPG-based identification model used  to build personalized models for clinical metrics calculation like heart rate, blood pressure using PPG signals in uncontrolled environments, wherein the  model includes  a pre-processing stage to extract noise reduced segments and features from the PPG signal). 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN taught by Jindal. The suggestion/motivation for doing so would have been to allow user of Yu  to extract noise reduced segments and features from the PPG signal, and  also to train  large set of data,  since one of the advantages using DNN over  SVM is  processing a large set of data. 

Regarding claim 8, Yu teaches the training data is acquired during an initial training period for generation of the machine-learned model, and after the subject-specific machine-learned model has been generated, the determining of the heart rate of the subject based on the acquired PPG signal for heart rate estimation is enabled (Page 310 right col. 1st paragraph, both  ECG and PPG waveform  are trained using machine-learning algorithm in the form of support vector machines (SVM). The SVM  separately qualify ECG waveform segments and PPG waveform segments as either good (excellent quality) or bad (suboptimal quality) heart rate HR).

Regarding claim 11, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject.
However, it is noted that Yu does not specifically teach “ pre-processing the PPG signal” 
On the other hand Jindal  teaches pre-processing the PPG signal( Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Jindal into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a moving average filter and Butterworth filter (see section C)

Regarding claim 12, Jindal further teaches the pre-processing of the PPG signal includes filtering the PPG signal using a bandpass filter (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG, wherein  the noise in the PPG signal is removed using a combination of normalization, moving average filter and Butterworth filter. It is well-known that the Butterworth filter is a type of signal processing filter designed to have a frequency response that is as flat as possible in the passband.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a noise filtering process taught by Jindal into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to generate undistorted PPG waveform signals  by removing noise using a moving average filter and Butterworth filter (see section C).

Regarding claim 13, Yu teaches the acquiring subject-specific training data for machine learning comprises receiving an electrocardiogram, ECG, signal providing the heart rate indicating signal from the subject(Fig.1, as shown Fig.1 photoplethysmogram (PPG) waveforms signal and  the ECG waveforms signal  are send to  the machine learning model are trained by the machine learning model). 

Regarding claim 14,  Yu teaches A system for heart rate estimation from a photoplethysmography, PPG, signal of a subject(Fig. 1, Abstract, Fig.1 illustrate a system  designed to estimate heart rate HR , the system includes PPG  and ECG waveform generator a machine learning waveform classifier and adaptive peak identiﬁcation technique (ADAPIT), system which is designed to ﬁlter out motion-induced noise), said system comprising: 
a PPG sensor for detecting a PPG signal from the subject (Fig.1 PPG wave generator generate signal associated to the heart rate ) , a communication unit, which is configured to communicate with (Fig.1  as shown in Fig.1 the PPG waveform  generator and ECG waveform generate connected to the  machine learning classifier by arrows serve as a communication line), wherein the communication unit is configured to acquire from the PPG sensor subject-specific training data for machine learning (Fig. 1,  as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), said training data comprising the PPG signal from the subject (Fig.5 The PPG waveform signal is associated to a patient ) the communication unit being further configured to transfer the subject-specific training data ( as discussed above with respect to Fig. 1 the communication line receives  PPG waveform signal from the PPG waveform generator and transmit the signal to the machine learning classifier), which further receives a heart rate indicating signal from the subject ( Fig.1  as shown in Fig.1 the machine learning classifier receives ECG signals  generated by ECG wave generator), wherein the heart rate indicating signal provides a ground truth of heart rates of the subject for associating a heart rate with a time period of the PPG signal (Figs.1,5 page 310 last par.- 311 first par., as shown in Fig.1 the electrocardiogram (ECG) waveforms  describe the ground truth of heart rates of the subject. Fig.1 also illustrate the PPG waveforms associated to the ECG wave forms. Fig. 5.  Illustrates time-series data of PPG waveform-signals and ECG waveform-signals), and the communication unit being further configured to receive a subject-specific machine- learned model, wherein the model defines a relation of a complete dataset of a time-series of a PPG signal over a time period to a heart rate of the subject (Fig. 1 as shown in Fig.1 a machine leaning model receives both PPG waveforms and ECG waveforms generate trained PPG waveforms and ECG waveforms and classify the heart rate as good wave forms or bad waveforms); and 
a processor (adaptive peak identiﬁcation technique (ADAPIT) system), which is configured to receive the subject-specific model from the communication unit (Fig.1 as shown in Fig.1  the communication line receives  ECG waveform signal from the ECG waveform generator) and, after receiving the subject-specific model, receive the PPG signal from the PPG sensor for heart rate estimation (Fig.1 as shown in Fig.1  the communication line receives  PPG waveform signal from the PPG waveform generator PPG waveform  signal is associated to heart rate estimation) ; 
the processor being further configured to determine a heart rate of the subject based on the received PPG signal from the PPG sensor and the subject-specific model (Fig.1 , The ADAPIT system receives PPG waveform signal and ECG waveform signal and generate computed ECG and PPG heart rate) 
However it is noted that YU does not specifically teach neural network(NN), although YU teach equivalent to neural network which is Support Vector Machine learning (SVM) model to train both ECG and PPG signals of the heart rate. Both NN and SVM are Machine learning model, but the difference is NN design to train large set of data.   
On the on the other hand Jindal  teaches time-series of a PPG signal over a time period as input to a deep neural network, DNN(Fig.2  the PPG feature signal is input into Deep Belief Networks (DBN) which are a class of Deep Neural Networks (DNN)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace   the SVM taught by YU with  the adaptive DNN taught by Jindal. The suggestion/motivation for doing so would have been to allow user of Yu  to extract noise reduced segments and features from the PPG signal, and  also to train  large set of data,  since one of the advantages using DNN over  SVM is  processing a large set of data. 

Regarding claim 17, Jindal further teaches wherein the system is configured to pre-process the detected PPG signal (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG).

Regarding claim 18, Jindal further teaches the system comprises a bandpass filter configured to perform the pre-processing of the acquired PPG signal (Section B, Fig.1, a pre-processing stage to extract noise reduced segments and features from the PPG, wherein  the noise in the PPG signal is removed using a combination of normalization, moving average filter and Butterworth filter. It is well-known that the Butterworth filter is a type of signal processing filter designed to have a frequency response that is as flat as possible in the passband).

Regarding claim 19, Yu teaches the system further comprises a heart rate sensor for acquiring the heart rate indicating signal (Fig.3, Heart Rate Estimation with the ADAPIT Algorithm in addition to ECG and PPG. Fig 3 illustrate three different method of detecting heart rate).  

14.	Claim 10 is  rejected under 35 U.S.C. 103(a) as being unpatentable over  Yu in view of Jindal as applied to claim 7 above and further in view of Wu; Anjian, (hereafter Wu) ,US 10568525 B1, filed on December 12, 2016.   

Regarding claim 10, Yu teaches  acquiring subject-specific training data for machine learning comprises acquiring a PPG signal from the subject (subject-specific training data sources described for the patient subset at the top of col. 1 on p. 311). 
However, it is noted that modified Yu does not specifically teach “acquiring a PPG signal from the subject   using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject”. 
On the other hand Wu teaches acquiring a PPG signal from the subject using a PPG sensor emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the monitoring device 100 includes photodiodes 182 and 184, wherein the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into modified Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue than light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.
15.	Claim 15-16  are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu  in view Jindal, as applied to claim 14, and further in view of Wu, US 10568525 B1,  filed on December 12, 2016.   

Regarding claim15, Yu and Jindal disclose all of the limitations of claim 14 above. The combination of Yu and Jindal fail teach comprising a carrier, which is configured to be worn on a wrist of a subject, wherein the PPG sensor, the communication unit and the processor are arranged in or on the carrier.
Wu teaches  comprising a carrier, which is configured to be worn on a wrist of a subject (Fig.1, col.5 lines 30-35, FIG. 1, monitoring device 100 is worn on the wrist of a user such that light sources 102, 104 and detectors 106 are adjacent to the inner wrist of the user), the communication unit and the processor are arranged in or on the carrier 
( col 5 lines 47-55, col.7 lines 20-30, wherein  the detectors 106 are sensors adapted to detect wavelengths of light emitted from light sources 102, 104 and together with the light sources form sensors such as PPG sensors, further  the monitoring device 100 comprise a processor, memory, user interface, wireless transceiver, one or more environmental sensors, and one or more biometric sensors other than the detectors 106. The PPG processed by a processor(see col.8 lines 6-65 for example))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate the monitoring device can be worn on a wrist with the carrier taught by Wu into modified Yu . The suggestion/motivation for doing so would have been to allow user of Yu to monitor heart rate from any location, such as from  home or office,  without going to the hospital . 

Regarding claim 16, Yu and Jindal disclose all of the limitations of claim 14 above., the combination of Yu and Jindal fail teach the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject.
Wu teaches  the PPG sensor is configured to detect the PPG signal from the subject by emitting green light towards a skin surface of the subject and detecting reflected light from a skin surface of the subject (Fig.4, col.8 lines 15-20, the  monitoring device 100 includes photodiodes 182 and 184, wherein  the photodiodes are configured to detect PPG signals based upon emission of green light and to generate a heart rate signal based on those PPG signals)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well-known method of  using a PPG sensor that  emit green light taught by Wu into Yu. The suggestion/motivation for doing so would have been to allow user of Yu to obtain  more accurate  heart rate measurements, since green light capable of  penetrating  more deeply into tissue that light of shorter wavelength or higher frequency and therefore can provide measurements that are more accurate for a target vessel depth below the skin surface.

16.	Claim 5  is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu  in view Jindal, as applied to claim 4 and further in view of  in view of Geoffrey H Tison et, al.,(hereafter Tison ), “Cardiovascular Risk Stratification Using Off-the-Shelf Wearables and a Multi-Task Deep Learning Algorithm“, Circulation.  Published on November 14, 2017

Regarding claim 5 the combination of you and   Jindal fail to teach the stack of neural network layers further comprises one or more long short term memory, LSTM , layers which capture temporal properties of the PPG signal

On the other hand, Tison teaches the stack of neural network layers further comprises one or more long short term memory, LSTM , layers (As shown in the figure, the DNN structure includes a stuck of four neural network layers that includes LSTM layers, wherein it is known that the Stacked LSTM has multiple hidden LSTM layers where each layer contains multiple memory cells) which capture temporal properties of the PPG signal( the heart rete signal generated by  photoplethysmographic ( PPG) heart rate sensor are stored in the multiple memory cells of LSTM, since LSTM is designed to store data).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  store the heart rete signal in  multiple memory cells of LSTM taught by Tison into modified YU. The suggestion/motivation for doing so would have been to allows information with long-term dependencies to persist, since LSTM is a special kind of recurrent neural network part of DNN capable of learning  long-term dependencies

17.	Claim 9  is rejected under 35 U.S.C. 103(a) as being unpatentable over Yu  in view Jindal, as applied to claim 7 and 8, and further in view of  KACHARE et al., (hereafter ACHARE),US 20190317901, filed on June 19, 2018.

Regarding claim 9, all claims limitations are rejected the same as claims 7 and 8, as cited above with respect to claim 7, except claim 9 include the limitation of “updating the machine learning model” which is not disclosed by Yu.
Regarding claim 9, KACHARE teaches updating the machine learning model
 ([0030]), a prediction error estimator 163 feeds the prediction errors 173 back to the DNN 161 for further training and relearning. The ( re)training/(re)learning process of the DNN module 161 continues to refine the DNN model and better predict the patterns)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of further training and relearning  the DNN model taught by KACHARE into modified YU. The suggestion/motivation for doing so would have been to allow user of YU to improve the efficiency of the DNN. It is known that  continuously training and retraining the DNN  mode refine the DNN  by reducing false positive as well as false  negative and better predict the patterns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793          

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793